 
EXHIBIT 10.3
AMENDATORY AGREEMENT




AMENDATORY AGREEMENT dated as of January 25, 2011, between NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation (“NPB”), NATIONAL PENN
BANK, a national banking association (“Bank”), and Keene S. Turner
(“Executive”).


BACKGROUND


1.   NPB, Bank and Executive entered into a certain Executive Agreement dated as
of January 27, 2010 (the “Agreement”).


2.  Executive has been assigned increased duties and
responsibilities.  Therefore, NPB, Bank and Executive desire to amend the
Agreement as hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1.  Amendment.  The reference to 100% of Executive’s “Base Salary” contained in
Section 2 of the Agreement is hereby changed to be a reference to 150% of
Executive’s “Base Salary”.


2.  Ratification.  As amended hereby, the Agreement is hereby ratified,
confirmed and approved.


3.  Governing Law.  This Amendatory Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.



 
NATIONAL PENN BANCSHARES, INC.
         
By: /s/ Scott V. Fainor
 
Name:   Scott V. Fainor
 
Title:      President and CEO
         
NATIONAL PENN BANK
     
By: /s/ Scott V. Fainor
 
Name:  Scott V. Fainor
 
Title:     President and CEO
   
Witness:  /s/ Nancy Alaimo
/s/ Keene S. Turner
 
Keene S. Turner




--------------------------------------------------------------------------------